On Rehearing.
There is no evidence showing that the bonds sued on by one of the plaintiffs, J. E. G-lenny, and numbered 716, 717, and 718, belonged to the Free School Fund.
It is therefore ordered, adjudged, and decreed that our former decree herein be so amended as to reject the claim of intervenors to the three bonds above named; and it is now ordered and decreed that as to said three bonds the judgment appealed from is affirmed, and that they be and are declared legal and valid debts of the State, issued in strict conformity to law and for a valid consideration, and not in violation of the constitution of this State or of the United States, and are as such entitled to be funded in consolidated bonds.
It is further ordered that as to said plaintiff, Glenny, he recover costs of the lower court and pay those of this appeal. That in all other respects our former decree remain undisturbed.
Mr. Justice White took no part in the original, and takes none in this opinion.